Citation Nr: 1519920	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar spine degenerative disk disease, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the rating decision on appeal, the RO also assigned 20 percent ratings for radiculopathy of each lower extremity related to the Veteran's lumbar degenerative disc disease.  The notice of disagreement did not identify any issue with the radiculopathy ratings, and the Veteran's attorney clarified at the hearing that he is not appealing those ratings.  

In August 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by pain and limitation of flexion to, at most, 65 degrees; the evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his intervertebral disc syndrome (IVDS).



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar spine degenerative dick disease have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating for Lumbar Spine Degenerative Disk Disease

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2014) (combined ratings table).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).

For VA purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

For VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Veteran currently receives a 10 percent rating for his lumbar spine disability.  As noted above, he also currently receives a 20 percent rating for radiculopathy of each lower extremity related to his lumbar degenerative disc disease.  Since the issue of increased rating for bilateral lower extremity radiculopathy is not before the Board, determination of the severity of the Veteran's lower back disability will exclude consideration of his separately rated radiculopathy symptoms.

A review of the evidence for the time period on appeal reflects the Veteran's on-going complaints of lower back pain, occasional flare-ups, and regular use of Advil to treat the pain.  The Veteran experiences episodes of debilitating pain every three to four months, which can last from four to ten days.  See August 2014 Board hearing testimony.  He also experiences less painful flare-ups that last a day or two.  Id.  During these flare-ups, his pain affects his ability to bend forward to do things like tie his shoes, and perform chores that required prolonged standing or sitting.  January 2012 VA examination; March 2013 VA examination.  The Veteran's VA treatment records show that his back pain is stable and tolerable with use of Advil.  E.g., VA treatment record dated June 14, 2012.  During his Board hearing, the Veteran testified that he has not received any pain or steroid injections for his back pain, nor has physical therapy been recommended.  However, his physician has recommended surgery.

Clinical range of motion testing during the relevant time period revealed limitation of forward flexion of the thoracolumbar spine to be limited to, at most, 65 degrees.  March 2013 VA examination.  [The prior VA examination in 2012 showed flexion to 70 degrees.]  The combined range of motion of the thoracolumbar spine is, at most, limited to 215 degrees.  Id.  Such measurements are consistent with a 10 percent rating.  VA examinations during that time also consistently showed no change in range of motion after repetition, though there was less movement than normal and pain on movement.  Additionally, neither VA examination showed muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour, which would warrant a 20 percent rating.  

VA outpatient records show no findings worse than those from the VA examinations, such as to warrant a higher rating.  For example, in April 2013, it was noted that examination of his back showed it was non-tender, with full range of motion. 

Based on the above, the Board finds that the preponderance of the evidence shows that the Veteran's back disability most closely approximates the criteria for a 10 percent rating.

While the Board acknowledges that the Veteran experiences some limited and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to less than 60 degrees.  The Veteran's representative suggested during the Board hearing that the Veteran's lumbar spine range of motion was more limited during flare-ups than as recorded during VA examinations.  While the Board recognizes that flare-ups may cause additional limitation, the evidence in this case does not show or suggest that motion of the lumbar spine is decreased to 60 degrees or less during flare-ups.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 based on incapacitating episodes for IVDS.  The Board acknowledges the Veteran's Board hearing testimony that he experiences flare-ups that make it difficult to do anything but lie down.  See also VA treatment record dated January 27, 2010 (noting that the Veteran had been in bed for the past few days with pain); Letter from Supervisor dated September 2014 (stating that the Veteran missed nine days of work due to back-related problems).  However, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  Furthermore, the Veteran reported during his January 2012 and March 2013 VA examinations that he had experienced no incapacitating episodes over the past 12 months due to IVDS.  Therefore, a higher rating is not warranted under this diagnostic code.

In sum, the Board finds that the objective testing shows that the Veteran's low back disability meets the criteria for a 10 percent rating, but no more.  Therefore, his claim for a rating in excess of 10 percent must be denied.


II. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for either the service-connected disabilities at issue, or the combined effect of multiple service-connected disabilities, are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008); Johnson v. McDonald, 762 F.3d 1362, 1365-1366 (2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with his lumbar spine degenerative disc disease.  As explained above in denying the higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran's lumbar spine condition is manifested in pain and limitation of motion.  These symptoms are encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's lumbar spine disability symptomatology.

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366. 


III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in December 2011 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Board notes that the record was left open for 30 days following the August 2014 board hearing so that the Veteran could provide his VA treatment records, and he did so.  He also submitted a statement from his supervisor.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in January 2012 and March 2013, and has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  There is also no suggestion in the evidence that the condition has worsened since the last examination such that another one is required.  

Finally, the Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, the Board finds that no further development is required in this case.


ORDER

A rating in excess of 10 percent for lumbar spine degenerative disk disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


